DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 2/18/2021 is acknowledged.  
3.	Claims 1-88 and 92-95 have been cancelled.  
4.	Claims 89-91 and 96-105 are pending in this application.
5.	Applicant elected without traverse an isolated peptide consisting of the amino acid sequence KKLDTFFVKLSLFTER (SEQ ID NO: 2) and a fluorescent label as species of isolated peptide; a breast cancer cell as species of cell; and a peptide comprising the amino acid sequence of SEQ ID NO: 185 as species of component the peptide binds to in the reply filed on 7/27/2020.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 89-91 and 96-105 are drawn to a method of binding a cancer cell or an immune cell with an isolated peptide, the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell; wherein the cancer cell is selected from the group consisting of a colorectal cancer cell, a renal cancer cell, a breast cancer cell, a skin cancer cell, an ovarian cancer cell, a prostate cancer cell, a pancreatic cancer cell, a lung cancer cell, a malignant melanoma cell, a small cell lung cancer cell, a non-small cell lung cancer cell, a squamous cell carcinoma cell, a bladder cancer cell, an osteosarcoma cell, a bronchial cancer cell, and a hematopoietic cell cancer cell, 

Withdrawn Objections and Rejections 
6.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification and Applicant's persuasive arguments. 
7.	Objection to the drawings is hereby withdrawn in view of Applicant’s amendment to the drawings. 
8.	Objection to claims 93 and 98-100 is hereby withdrawn in view of Applicant’s amendment to the claim. 
9.	Rejection to claim 92 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant’s amendment to the claim. 

Maintained/Revised Objections
10.	(Revised due to Applicant's amendment to the claim) Claim 89 remains objected to for the following minor informality: Applicant is suggested to amend claim 89 , the method comprising: contacting the cancer cell or the immune cell with the isolated peptide…wherein the cancer cell is…non-small cell lung cancer cell…and wherein the isolated peptide binds to a peptide consisting of the amino acid sequence VFDEFKPLVEEPQNLIK (SEQ ID NO: 185)”.

Response to Applicant's Arguments
11.	Applicant fails to address all the minor issues in claim 89; and Applicant's amendment to the claim introduces additional minor issues into claim 89.  Therefore, this objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112 paragraph (a)
Scope of Enablement
12.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Revised due to Applicant's amendment to the claim) Claims 89-91 and 96-105 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification while being enabling for a method of binding a peripheral blood mononuclear cell or a cancer cell selected from the group consisting of a breast cancer cell, a malignant melanoma cell, a renal cancer cell, and an endometrial cancer cell disclosed in Finan et al (US 2012/0309015 A1, cited and enclosed in the previous office action) with an isolated peptide, the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell, and wherein the isolated peptide binds to a peptide consisting of the amino acid sequence of instant SEQ ID NO: 185, does not reasonably provide enablement for a method of binding ALL type of cancer cell or ALL type of immune cell recited in instant claim 89 with the isolated peptide comprising the amino acid sequence FFVKLS (SEQ ID NO: 62) and being no more than 30 amino acid residues in length.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Please note: in the instant case, the Examiner is interpreting the method recited in instant claims 89-91 and 96-105 is NOT a screening method to identify the type of cancer cell or immune cell to which the instant claimed isolated peptide binds to.  Furthermore, all the page numbers and paragraph numbers of the specification in this Section are in reference to the specification filed on 8/22/2019.
In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (5) The breadth of the claims:
The instant claims 89-91 and 96-105 are drawn to a method of binding a cancer cell or an immune cell with an isolated peptide the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell; wherein the cancer cell is selected from the group consisting of a colorectal cancer cell, a renal cancer cell, a breast cancer cell, a skin cancer cell, an ovarian cancer cell, a prostate cancer cell, a pancreatic cancer cell, a lung cancer cell, a malignant melanoma cell, a small cell lung cancer cell, a non-small lung cancer cell, a squamous cell carcinoma cell, a bladder cancer cell, an osteosarcoma cell, a bronchial cancer cell, and a hematopoietic cell cancer cell, wherein the immune cell is 
The instant claim 89 broadly includes many different types of cancer cell and immune cell.
The instant specification discloses that certain albumin fragments as immunoregulatory peptide; and an albumin fragment consisting of the amino acid sequence of instant SEQ ID NO: 185 (P3028) functions as an immunosuppressor by binding to LFA-1 receptor and/or IL-2 receptor on immune cell.  The instant specification further discloses the instant claimed peptide binds to P3028, thereby interferences the binding of P3028 to LFA-1 receptor and/or IL-2 receptor.  The instant specification also discloses the instant claimed peptide binds to PBMC, breast cancer, malignant melanoma and renal cancer.
(2) The state of the prior art and (4) The predictability or unpredictability of the art: 
With regarding to binding ALL types of cancer cell or ALL types of immune cell recited in instant claim 89 with an isolated peptide comprising the amino acid sequence FFVKLS (SEQ ID NO: 62) and being no more than 30 amino acid residues in length, the art is unpredictable. 
There is no prior art teach binding any type of cancer cell or immune cell and/or binding the peptide of instant SEQ ID NO: 185 with the instant claimed peptide.
 
(3) The relative skill of those in the art:
The relative skill of those in the art is high.  
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
With regarding to binding ALL types of cancer cell or ALL types of immune cell recited in instant claim 89 with an isolated peptide comprising the amino acid sequence FFVKLS (SEQ ID NO: 62) and being no more than 30 amino acid residues in length, the instant specification discloses that albumin fragment of instant SEQ ID NO: 185 (P3028) 
(8) The quantity of experimentation necessary:
Considering the state of prior arts and the disclosure in instant specification, one of ordinary skill in the art would be burdened with undue experimentation to bind ALL types of cancer cell or ALL types of immune cell recited in instant claim 89 with an isolated peptide comprising the amino acid sequence FFVKLS (SEQ ID NO: 62) and being no more than 30 amino acid residues in length. 

Response to Applicant's Arguments
14.	Applicant argues that "The Application as filed describes methods of binding cancer cells with a peptide. For example, paragraph [0099] outlines that such methods may comprise contacting cancer cells with a peptide and detecting the binding of said 

In response to Applicant's arguments about instant rejection, the Examiner understands that the instant specification has provided support to the instant claimed method; and has disclosed various methods to determine the binding of a peptide to either cancer cell and/or immune cell.  The Examiner also understands that the methods to detect peptide binding to a cell are well known in the art.  However, in the instant case, first, the Examiner would like to point out that instant claim 89 recites many subgenus of cancer cell and/or immune cell.  As an example, the recited immunosuppressive cell is a subgenus that includes cancer-associated fibroblasts (CAFs), tumor-associated macrophages (TAMs), myeloid-derived suppressor cells (MDSCs), Tregs and so on.  Therefore, the type of cancer cell and/or immune cell recited in instant claim 89 is not a small number.  Second, the Examiner would like to point out that the instant rejection is not about whether the experimentation is routine and/or well known in the art; the instant rejection is based on whether undue experimentation is required to perform the instant claimed method (see MPEP § 2164).  And in the instant case, as stated in Section 13 above, considering the state of prior arts and the disclosure in instant specification, one of ordinary skill in the art would be burdened with undue experimentation to bind ALL types of cancer cell and/or ALL types of immune cell recited in instant claim 89 with an isolated peptide comprising the amino acid sequence FFVKLS (SEQ ID NO: 62) and being no more than 30 amino acid residues in length.


Obviousness Double Patenting 
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


17.	(Revised due to Applicant's amendment to the claim) Claims 89, 98, 99 and 102-105 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US patent 9657059 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 89, 98, 99 and 102-105, one would necessarily achieve the claimed invention of claims 1-21 of US patent 9657059 B2, and vice versa.    
18	Instant claims 89, 98, 99 and 102-105 are drawn to a method of binding a cancer cell or an immune cell with an isolated peptide the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell; wherein the cancer cell is selected from the group consisting of a colorectal cancer cell, a renal cancer cell, a breast cancer cell, a skin cancer cell, an ovarian cancer cell, a prostate cancer cell, a pancreatic cancer cell, a lung cancer 
19.	Claims 1-21 of US patent 9657059 B2 are drawn to an isolated peptide comprising the amino acid sequence KKLDTFFVKLSLFTER (SEQ ID NO: 2), wherein the isolated peptide comprises no more than 100 amino acid residues, and wherein the isolated peptide binds specifically to a second peptide consisting of the amino acid sequence VFDEFKPLVEEPQNLIK (SEQ ID NO: 185); an isolated peptide comprising the amino acid sequence KKLDTFFVKLSLFTER (SEQ ID NO: 2); an isolated peptide comprising the amino acid sequence RKLDTFFVKLSLFTERRR (SEQ ID NO: 586), and methods of making such isolated peptides. 
	According to the specification of US patent 9657059 B2, the isolated peptide of SEQ ID NO: 2 (P28R) binds to PBMC; breast cancer, renal cell carcinoma and malignant melanoma, for example, Figure 25; column 61, lines 58-61; and column 227, Example 14.  The specification of US patent 9657059 B2 further discloses the core sequence in P28R is FFVKLS (P28 core), for example, column 245, lines 48-51.  
Therefore, it would have been obvious to one of skill in the art to apply the isolated peptide recited in claims 1-21 of US patent 9657059 B2, and develop the 

20	(Revised due to Applicant's amendment to the claim and co-pending Application No. 15/555029 is current granted US patent 10881709 B2) For the same/similar reasoning/rational as the rejection set forth in Sections 17-19 above, instant claims 89 and 98-105 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 10881709 B2.

Response to Applicant's Arguments
21.	With regards to the ODP rejection over claims of US patent 9657059 B2, Applicant argues that "Claims 1-21 of U.S. patent 9,657,059 relate to a product and processes for making said product, whereas the instant claims relate to a method of binding cancer and immune cells. Accordingly, there is no direct overlap in the claimed scope of U.S. patent 9,657,059 and the instant claims. Furthermore, the presently claimed method can be carried out with a product different from what is claimed in U.S. patent 9,657,059. For example, paragraph [0699] and Table 6.1 of the Application as filed shows several peptides capable of binding to a peptide consisting of the amino acid sequence of SEQ ID NO: 185 (P3028). SEQ ID NOs: 3-6 and 19-33 were all found to have appreciable binding to P3028. However, none of these peptides fall within the 
	With regards to the ODP rejections over claims of US patent 10881709 B2, Applicant argues that "The present claims go beyond those of U.S. patent 10,881,709, which relates to a method of inhibiting metastatic cancer, whereas the present claims relate to methods of binding immune cells and detection of the binding. U.S. 10,881,709 does not claim binding of immune cells followed by detection of such binding. Therefore, the isolated peptide of the present claims is used in a materially different process than that claimed in U.S. patent 10,881,709. Such use is supported by the Application as filed, for example, at paragraph [0651] and Example 1, where peptides of interested were identified based on their ability to bind to artificial cell surfaces prepared from PBMCs."
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about the ODP rejection over claims of US patent 9657059 B2, the Examiner understands that claims 1-21 of US patent 9657059 B2 do not disclose the method recited in instant claims 89, 98, 99 and 102-105.  However, in the instant case, as stated in Section 19 above, according to the specification of US patent 9657059 B2, the isolated peptide of SEQ ID NO: 2 (P28R) binds to PBMC; breast cancer, renal cell carcinoma and malignant melanoma.  The specification of US patent 9657059 B2 further discloses the core sequence in P28R is FFVKLS (P28 core).  Therefore, it would have been obvious to one of skill in the art to 
In response to Applicant's arguments about the ODP rejection over claims of US patent 10881709 B2, the Examiner understands that claims 1-10 of US patent 10881709 B2 do not disclose the immune cell recited in instant claims 89 and 98-105.  However, in the instant case, the Examiner would like to point out that claims 1-10 of US patent 10881709 B2 teach species of instant claimed cancer cell.  Furthermore, the Examiner would like to bring Applicant's attention to the section of MPEP regarding genus-species situations (see MPEP § 2131.02).
Taken all these together, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are hereby maintained.

New Objections
23.	Claim 96 is objected to for the following minor informality: Applicant is suggested to amend claim 96 as "The method of claim 89, wherein the isolated peptide comprises an antibody fragment".

New Rejections 
  Claim Rejections - 35 USC § 112 paragraph (b)
24.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


25.	Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
26.	Claim 97 recites "The method of claim 89, further comprising binding an antibody or fragment thereof to the peptide to detect the presence of the peptide".  However, instant claim 89 recite both an isolated peptide and a peptide consisting of the amino acid sequence of instant SEQ ID NO: 185.  Therefore, it is unclear whether "the peptide" recited in instant claim 97 is referring to the isolated peptide or the peptide consisting of the amino acid sequence of instant SEQ ID NO: 185.  Thus, the metes and bounds of instant claim 97 is vague and indefinite
Furthermore, Applicant is suggested to amend claim 97 as "The method of claim 89, further comprising binding an antibody or fragment thereof to the isolated peptide to detect the presence of the isolated peptide" to overcome this ground of rejection.


Examiner’s Notes
27.	As stated in the previous office action, instant claim 91 recites “The method of claim 90, wherein the detectable moiety comprises a biotinylated label, a radioactive label, a fluorescent label, an enzyme, or a colloidal gold label”.  Since the peptide recited in instant claims 89 and 90 is a peptide comprising the amino acid sequence of instant SEQ ID NO: 62 (6 amino acids in length) and is no more than 30 amino acids in length, in the instant case, any detectable moiety recited in instant claim 91, if comprising or being a peptide, such peptide cannot be longer than 24 amino acids.
	Similarly, the antibody fragment recited in instant claim 96 cannot be longer than 24 amino acids.  
28.	As stated in the previous office action, a method of binding a peripheral blood mononuclear cell or a cancer cell selected from the group consisting of a breast cancer cell, a malignant melanoma cell, a renal cancer cell, and an endometrial cancer cell disclosed in Finan et al (US 2012/0309015 A1, cited and enclosed in the previous office action) with an isolated peptide, the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell, and wherein the isolated peptide binds to the peptide consisting of the amino acid sequence of instant SEQ ID NO: 185 is free of prior art.  The closest prior art is Abad et al (US 2012/0227131 A1, cited and enclosed in the previous office action).  Abad et al teach peptide of SEQ ID NO: 13257, which is an Ochrobactrum anthropic protein and comprises the amino acid sequence of instant SEQ ID NO: 62, for example, Ochrobactrum anthropic protein can be used to bind cancer cell or immune cell recited in instant claim 89.  And there is no teaching, motivation, or other type of suggestion to modify the Ochrobactrum anthropic protein of SEQ ID NO: 13257 in Abad et al and/or use it in a method of binding a cancer cell or an immune cell.  Therefore, a method of binding a peripheral blood mononuclear cell or a cancer cell selected from the group consisting of a breast cancer cell, a malignant melanoma cell, a renal cancer cell, and an endometrial cancer cell disclosed in Finan et al (US 2012/0309015 A1, cited and enclosed in the previous office action) with an isolated peptide, the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell, and wherein the isolated peptide binds to a peptide consisting of the amino acid sequence of instant SEQ ID NO: 185 is both novel and unobvious over the prior arts of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LI N KOMATSU/Primary Examiner, Art Unit 1658